Citation Nr: 1233637	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  11-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed emotional features.

2.  Entitlement to an effective date earlier than December 13, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In a July 2009 rating decision, the Regional Office (RO) in Winston-Salem, North Carolina granted service connection for adjustment disorder with mixed emotional features and assigned a 30 percent rating effective February 24, 2009.  In a March 2011 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a TDIU effective December 13, 2010.  The Veteran perfected appeals of both rating decisions.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder adjustment disorder with mixed emotional features is manifested by passive suicidal ideation, feelings of worthlessness, social isolation, and GAF scores below 50.

2.  The Veteran filed his claim for a TDIU on January 29, 2007.

3.  The Veteran met the schedular criteria for a TDIU as of February 24, 2009; he was unable to maintain a substantially gainful occupation as of June 18, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for adjustment disorder with mixed emotional features have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9440 (2011).

2.   The criteria for an effective date of June 18, 2009 for a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.341, 3.400, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In the Veteran's February 2010 and April 2011 notices of disagreement (NOD), he took issue with the initial disability rating and effective date assigned, respectively, and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued December 2010 and December 2011 statements of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating and earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claims.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  While VA attempted to obtain the Veteran's Social Security Administration (SSA) records, it was notified that those records had been destroyed.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's adjustment disorder; and provide opinions at to the effect of the Veteran's service-connected conditions on his employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 30 percent rating under Diagnostic Code 9440.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440 (2011).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

B.  Evidence

VA treatment records dated December 2008 show the Veteran reported a low, depressed, irritable mood for several years, which he attributed to his declining health and worsening pain.  He felt that as the man of the family, he should be able to provide without help from others.  Living in his son's home remained stressful for this reason.  He experienced anhedonia, low energy, and feelings of worthlessness with some hopelessness.  He had some passive thoughts of death but denied any active suicidal ideation or attempts.  He also had difficulty with concentration, and remembering tasks such as paying bills.  His mind often replayed airborne jumps when he could not sleep at night.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was depressed, and his affect was restricted and irritable at times.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.  The treating physician noted that the Veteran's objective memory score warranted further assessment.  His GAF score was 45.

In February 2009, the Veteran reported that his anxiety persisted.  Medication helped treat his nocturnal worrying, replaying of past trauma, and sleep difficulty.  However, he had increasing marital stressors due to irritability.  He denied any active suicidal ideation, but had some thoughts that others would be better off if he were dead.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was less depressed, and his affect was wider and less tense.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

The Veteran underwent a VA examination in June 2009.  The claims file was reviewed by the examiner.  He described having anxiety, depression, and difficulty sleeping.  His appetite and concentration were not good.  His anxiety was made worse by being under any kind of pressure, and he relieved it by isolating himself.  He was sad all the time and upset with having chronic discomfort.  He could not participate in activities.  He cried two or three times per week, and his energy level was diminished.  He denied any panic attacks.  He lived with his wife but did very little around the house.  He attended church but did not have any friends.  He mostly watched television.  On examination, the Veteran was appropriately dressed.  There were no loose associations or flights of ideas.  There was no psychomotor agitation.  His mood was calm, and his affect was appropriate.  He had no suicidal or homicidal ideation.  There was no impairment of thought processes, and no delusions or hallucinations.  He was fully oriented, and memory appeared adequate.  Insight and judgment were also adequate.  The examiner noted the Veteran had moderate and persistent symptoms of adjustment disorder.  His GAF score was 55.

The Veteran's VA psychiatrist wrote a letter in support of the Veteran's claim in October 2009.  She stated that the Veteran remained extremely distressed by symptoms such as loss of interest, feeling distant from others, emotional numbness, insomnia, irritability and outbursts, and feeling startled.  He also had difficulty concentrating and felt his future would be cut short.  His GAF score was 48.

VA treatment records dated March 2009 show the Veteran's wife reported that the Veteran had been chronically irritable and isolative.  He was emotionally avoidant or numb, then would lash out at her.  The Veteran stated that his wife remained "negative" almost all the time, so he preferred to limit communication with her.  He had been sleeping in a separate bedroom for several years.  He continued to experience a decline in energy, poor sleep, and irritability.  He denied any suicidal or homicidal ideation.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was more depressed, and his affect reflected irritability at times with his wife.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

Records dated May 2009 show the Veteran continued to reexperience military events in an intrusive manner.  He had thoughts of suicide but denied any intent or plan.  He also had continued irritability and anger episodes.  His energy level still felt low.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was depressed, and his affect was irritable.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

In June 2009, the Veteran reported persistent low mood and chronic worry about paying bills and caring for his family.  His only enjoyment was spending time with his 6 year old grandson, but he felt that finances limited this.  He continued to experience insomnia with flooding thoughts of military experiences when trying to sleep.  He denied any active suicidal or homicidal ideation.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was depressed, and he was tearful at first.  His affect was irritable.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

The Veteran was seen again in October 2009.  He reported high levels of intrusive thoughts, loss of interest in activities, feeling distant from others, feeling irritable or angry, and difficulty concentrating.  He had continued thoughts that he might be better off deceased, but denied active suicidal intent or plans.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was depressed, and his affect was irritable.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.  His GAF score was 48.

Records dated January 2010 and February 2010 show the Veteran continued to have persistent worry about life and finances.  He had feelings of worthlessness because he was not providing for his family, but did enjoy spending time with his grandchildren over the holidays.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was somewhat depressed, and his affect was irritable.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

In May 2010, the Veteran reported frustration with his access to medical care.  His mood, energy level, and motivation remained low.  He had problems with memory and concentration, and would lose personal items.  He denied getting lost while driving or forgetting how to do tasks.  He denied any active suicidal ideation.  On examination, the Veteran was appropriately dressed.  Speech was normal and monotone.  His mood was depressed, and his affect was irritable.  Thought process was linear, and there were no indications of delusions or perceptual disturbances.  Insight and judgment were good.

C.  Analysis

Based on the evidence of record, the Board finds that an initial 70 percent disability rating is warranted for the Veteran's adjustment disorder with mixed emotional features.  From the beginning of the period under consideration (effective date of service connection for the Veteran's psychiatric disorder, or February 24, 2009) through the present, the Veteran's adjustment disorder has been manifested by symptoms which include sleeping difficulties, irritability and anger, and low energy levels and motivation.  While the Veteran reported positive interactions with his grandchildren and church attendance, he had no friends or other significant social interaction.  His relationship with his wife was problematic, as demonstrated in the March 2009 VA records.  He also reported weekly episodes of crying, and his treatment records reflect several reports of worthlessness and passive suicidal ideation.  Moreover, while the June 2009 VA examination noted a GAF score of 55, treatment records before and after June 2009 reflect lower scores of 45 to 48, which reflect more severe symptoms and are consistent with his reports of suicidal ideation and having no friends.  Therefore, a 70 percent disability rating is warranted.

However, a higher 100 percent rating is not warranted.  The Veteran's condition includes symptoms of suicidal ideation, memory problems, and difficulty concentrating.  However, it has not resulted in more severe symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, disorientation to time or place, or memory loss for basic concepts such as the Veteran's own occupation or name.  Indeed, none of these were demonstrated during the period on appeal, despite several mental status examinations.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as irritability and forgetfulness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's adjustment disorder with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's adjustment disorder does not result in any symptoms which fall so far outside the criteria of Diagnostic Code 9440 to render it inadequate.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, the assigned 70 percent disability rating contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Earlier Effective Date

A.  Applicable Law

1.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

2.  Effective Date

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

According to 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2011).

B.  Evidence

The Veteran filed his claim for a TDIU on January 29, 2007.  TDIU was granted effective December 13, 2010.

At the time of his claim, the Veteran was receiving disability compensation for a right upper extremity disability, rated 30 percent disabling; lumbosacral strain, rated 20 percent disabling; auditory canal disease, rated 0 percent disabling; and a nasal condition, rated 0 percent disabling.  His combined rating was 40 percent.

In light of the increased rating granted above, as of February 24, 2009 (the effective date of service connection), the Veteran was also service-connected for adjustment disorder, rated as 70 percent disabling.  His combined rating as of that date was 80 percent.

In a June 2007 TDIU application, the Veteran reported that he last worked in June 2002 as an estimator.  He worked approximately 48 hours per week.  He earned approximately $72,000 in 2001.  He also reported having completed three years of college.

A February 2007 VA examination of the spine reflects findings of slowed intellectual responses, but normal gait, strength, reflexes, and sensation.  

VA treatment records dated December 2008 show the Veteran was independent with respect to activities such as bathing, dressing and feeding, as well as other tasks such as using the telephone, shopping, preparing food, housekeeping, laundry, and transportation.

The Veteran underwent a VA examination for his spine in June 2009.  He stated that he retired from retail work in 2002 mainly due to his right arm problem.  He also reported that he had to take breaks and sit down when he was working due to low back pain.  

The Veteran underwent a VA psychiatric examination in June 2009.  The examiner stated that the Veteran's psychiatric symptoms resulted in some impairment of employment.  He further stated that the Veteran's back problems and right arm problems resulted in marked limitation of activities.  The resultant effect on his employment resulted in financial stresses.  In a November 2009 addendum opinion, the examiner stated that while the Veteran's adjustment disorder symptoms would make employment more difficult, they would not, in and of themselves, preclude employment.

A general VA examination was conducted in December 2009 to evaluate all of the Veteran's compensated physical disabilities.  The examiner stated that the nasal injury and otitis externa had no effect on physical or sedentary employment.  The Veteran's right upper extremity condition interfered with general use of the right hand.  This impaired lifting, carrying, writing, and other activities requiring full use of the hand.  The Veteran had partial use of the right hand, and could accomplish some activities with his left hand.  The Veteran's lumbosacral spine condition impaired physical labor, lifting or carrying, and prolonged standing or walking.  However, sedentary labor would not be specifically affected, other than back stiffness with prolonged sitting.  This would require the Veteran to get up and stretch periodically.


C.  Analysis

First, the Board has reviewed all the communications and treatment records in the file,  but finds that no document in the claims file may be reasonably be interpreted to be a formal or informal claim for a TDIU before January 29, 2007.

Second, the Veteran's assigned disability ratings prior to February 24, 2009 do not meet the schedular criteria for a TDIU.  His claim for that period must still be evaluated to determine whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  However, there was no significant treatment for the Veteran's auditory canal or nasal conditions.  Moreover, while the available evidence reflects ongoing treatment for the Veteran's right arm and low back disabilities, he was nonetheless independent for a variety of activities and tasks, and the evidence does not show that these disabilities resulted in exceptional circumstances which precluded the Veteran from engaging in substantially gainful employment.  

As of February 24, 2009, the schedular criteria for TDIU are met.  Moreover, while the record does not contain a specific statement that the Veteran's compensated disabilities collectively render him unable to maintain substantially gainful employment, the overall weight of the evidence is at least in equipoise in meeting that standard as of June 18, 2009.  Examinations from that date demonstrate that the Veteran's back problems and right arm problems resulted in marked limitation of activities.  Coupled with the impairment of employment from the Veteran's psychiatric disability, the overall effect on his employment resulted in financial stresses.  Additional evaluations in December reflect impairment with lifting, carrying, writing, and other activities requiring full use of the right hand, which is the Veteran's dominant hand.  His lumbosacral spine condition also impaired physical labor, lifting or carrying, and prolonged standing or walking.  Notably, sedentary labor would not be specifically affected, other than back stiffness with prolonged sitting.  However, in light of the Veteran's history as an estimator and retail store clerk, such physical limitations, when viewed collectively with the Veteran's psychiatric symptoms discussed earlier, appear to preclude him from maintaining a substantially gainful occupation.


ORDER

An initial 70 percent rating for adjustment disorder with mixed emotional features is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of June 18, 2009 for the grant of entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


